DETAILED ACTION
Examiner Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority from provisional application 62106594 (filed 01/22/2015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20110007673 A1, hereinafter Ahn) in view of Dai et al. (US 20110096702 A1, hereinafter Dai).

Regarding claim 31, Ahn teaches a method, comprising (in general, see at least fig. 9 and corresponding paragraphs 63-69): 
receiving allocation information on a physical broadcast channel (PBCH) (see at least para. 64-65; receiving PBCH); 
decoding the allocation information (see at least para. 65; e.g. decoding PBCH); and 
receiving procedural information on a physical downlink control channel (PDCCH) in response to the decoded allocation information (see at least para. 65-66; e.g. PDCCH indicating PDSCH).
Ahn differs from the claim, in that, it does not specifically disclose the PBCH being included in multiple slots in a 10 millisecond (ms) interval, which is well known in the art and commonly used for reducing system complexity.
Dai, for example, from the similar field of endeavor, teaches the PBCH being included in multiple slots in a 10 millisecond (ms) interval (see at least para. 37 of fig. 7 along with para. 2-3, e.g. PBCH is sent on the second last and last OFDM symbols of the first time slot, and the first and second OFDM symbols of the second time slot), which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Dai into the method of Ahn for reducing system complexity.

Regarding claim 33, this claim is rejected for the same reasoning as claim 31 except this claim is in apparatus claim format.
To be more specific, Ahn in view of Dai also teaches a same or similar apparatus with a transceiver (Ahn, see at least fig. 11), which are well known in the art .

Claim 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Dai, as applied to claims 31 and 33 above, and further in view of Son et al. (US 20150023263 A1, hereinafter Son).

Regarding claim 32, Ahn in view of Dai teaches receiving a physical downlink shared channel (PDSCH) corresponding to the PDCCH (see at least para. 66, e.g. PDCCH indicating PDSCH).
Ahn in view of Dai differs from the claim, in that, it does not specifically disclose transmitting one of an acknowledgement (ACK) or a negative acknowledgement (NACK) in response to receiving the PDSCH, which is well known in the art and commonly used for improving cell throughputs.
Son, for example, from the similar field of endeavor, teaches transmitting one of an acknowledgement (ACK) or a negative acknowledgement (NACK) in response to receiving the PDSCH (see at least para. 207, e.g. transmitting ACK), which would have been obvious to and can be easily adopted by one of ordinary skill in the art to incorporate Son into the method of Ahn in view of Dai for improving cell throughputs.

Regarding claim 34, this claim is rejected for the same reasoning as claim 32 except this claim is in apparatus claim format.

Response to Arguments
Applicant's arguments filed 05/02/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.
Regarding independent claim 31, the applicant argues that (applicant’s emphasis included, if any):
“The applied references (including Ahn et al. (U.S. Pub. 2011/0007673) and Dai et al. (U.S. Pub. 2011/0096702)) fail to disclose or suggest, e.g., “receiving allocation information on a physical broadcast channel (PBCH), the PBCH being included in multiple slots in a 10 millisecond (ms) interval; decoding the allocation information; and receiving procedural information on a physical downlink control channel (PDCCH) in response to the decoded allocation information,” as recited in amended claim 31.

In support of the rejection, the Office Action alleged that a PBCH being included in multiple slots in a 10 ms interval is commonly used for reducing system complexity, but did not cite any documentation to support this statement. Dai et al. discusses reducing system complexity, but discusses this in this in the context of using the same sending method for both normal and extended cyclic prefixes. Using the same sending method for both normal and extended cyclic prefixes, per se, has nothing to do with including a PBCH in multiple slots in a 10 ms interval. Consequently, the rejection is improper.”  (Remarks, page 3)

The examiner respectfully disagrees.  To be more specific, Dai in para. 2-3 (clearly cited in the Office Action) discloses details in radio frame structure and its slots locations.  Dai further in figure 7 and its para. 37 (clearly cited in the Office Action) discloses details on which slots in the radio frame structure the PBCHs would be included.  An ordinary skilled person would be motivated to combine Dai with Ahn because doing so would reducing system complexity.  Therefore, Ahn-Dai indeed teaches or suggests the argued features stated above.

Regarding independent claim 33, the traversal grounds are same or similar as those recited in claim 31 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 31, and 33, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465